Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1, 2, 7-15, drawn to details of hinges in a display device, classified in G06F1/1681.
Claims 1-6, 9, 16-20 drawn to details of support plates in a display device, classified in G06F1/1641; G06F1/1652; G06F1/1613; G06F1/1615.
The inventions are distinct, each from the other because of the following reasons:
Inventions I through II are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
(d) the inventions would likely require different considerations over 103 obviousness to determine patentability. The divergent considerations of potential rejections and/or reasons for allowance would likely result in serious burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           


/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841